Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 1 of 388 PAGEID #: 2338

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

FREEPLAY MUSIC, LLC,

Plaintiff,
V. Case No. 3:17-cv-42
DAVE ARBOGAST BUICK-GMC, JUDGE WALTER H. RICE
INC.,
Defendant.

 

DECISION AND ENTRY OVERRULING DEFENDANT'S MOTION FOR
SUMMARY JUDGMENT OR FOR REFERRAL OF ISSUES TO
REGISTER OF COPYRIGHTS (DOC. #52); SUSTAINING PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT ON LIABILITY FOR
COPYRIGHT INFRINGEMENT (DOC. #53); PARTIES TO FILE JOINT
AMENDED RULE 26(f) REPORT BY OCTOBER 23, 2019;
SCHEDULING CONFERENCE SET FOR OCTOBER 30, 2019

 

Plaintiff Freeplay Music, LLC (“FPM”) filed suit against Dave Arbogast Buick-
GMC, Inc. (“Arbogast”) alleging 279 instances of copyright infringement under 17
U.S.C. § 501. This matter is currently before the Court on Defendant’s Motion for
Summary Judgment or for Referral of Issues to Register of Copyrights, Doc. #52,
and on Plaintiff’s Motion for Summary Judgment on Liability for Copyright

Infringement, Doc. #53.
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 2 of 38 PAGEID #: 2339

l. Background and Procedural History

As part of its advertising strategy, Dave Arbogast Buick-GMC, Inc.
(“Arbogast”) promotes the sale of its automobiles via YouTube videos. According
to General Manager, Blake Arbogast, early in 2013, he instructed his interns to
search the Internet for sources of free music that could be used in those videos.
The interns found the website freeplaymusic.com, which is owned and operated by
Plaintiff Freeplay Music, LLC. Doc. #52-1, PagelD##894-95. An Arbogast
employee, David Novotny, who was responsible for developing the advertisements,
accessed the website and downloaded music to a folder by right-clicking his
selections. He does not recall seeing anything about restrictions for business use,
or the need for a license. Novotny first uploaded the music to his videos in early
2014. Doc. #52-2, PagelD##909-10.

In July of 2014, Darrin Michael, Arbogast’s e-commerce Director, told Blake
Arbogast that some of the videos had been “flagged for copyright [infringement]
because of the music.” Michael began removing the infringing audio from the
inventory videos. By July 11, 2014, Blake Arbogast believed that all of the
allegedly infringing music had been removed from the YouTube videos. Doc. #52-
1, PagelD##895, 898. He was incorrect in this assessment.

On October 21, 2014, Arbogast received an email message from TuneSat,
LLC, a company acting on behalf of Freeplay Music, LLC. The message stated that
it had identified FPM’s copyrighted music being used in Arbogast’s YouTube

videos. TuneSat demanded that Arbogast cease and desist all unauthorized use of
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 3 of 38 PAGEID #: 2340

FPM's copyrighted music and provide a list of all suspected unauthorized uses.
TuneSat indicated that, absent proof of a valid license, it would be forced to treat
the matter as a copyright infringement. It indicated, however, that it would be
open to structuring a settlement agreement to cover all of the unauthorized uses.
Doc. #52-1, PagelD#901.

Jordan Davis of TuneSat spoke to Arbogast’s Darrin Michael on October 29,
2014. In a follow-up email, Davis attached screenshots of FPM’s home page as it
appeared in 2012. Doc. #52-1, PagelD#904. The home page included the
following statement: “To learn how you can use Freeplay music click on Terms of
Use, Licensing, Rate Card.” Doc. #52-2, PagelD#912. It appears that Michael
agreed that Arbogast had probably never purchased a license for the music; he
was, however, going to confirm that. Davis attached a list of the alleged
infringements and offered to settle the matter for $750,000. Doc. #52-1,
PagelD#904. Arbogast refused.

On February 9, 2017, FPM filed suit against Arbogast, alleging 279
instances of copyright infringement, involving 23 of FPM’s copyrighted sound
recordings and compositions. Doc. #1. In a Motion for Judgment on the Pleadings,
Doc. #17, Arbogast challenged FPM’s ownership of the copyrights at issue. The
parties conducted limited discovery on this issue. On June 1, 2018, the Court
overruled Arbogast’s motion as moot and stayed the case pending mediation. Doc.

#50. All attempts at mediation have failed.
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 4 of 38 PAGEID #: 2341

The parties have now filed cross-motions for summary judgment. FPM seeks
summary judgment on the issue of Arbogast’s liability for copyright infringement.
Doc. #53. Arbogast also seeks summary judgment on all claims. In the alternative,
Arbogast asks the Court to refer the case to the Register of Copyrights for a
determination of whether inaccurate information included on the copyright
registrations, if known, would have caused the Register to refuse the registrations.

Doc. #52.

ll. Summary Judgment Standard

Summary judgment must be entered “against a party who fails to make a
showing sufficient to establish the existence of an element essential to that party's
case, and on which that party will bear the burden of proof at trial. Ce/otex Corp.
v. Catrett, 477 U.S. 317, 322 (1986). The moving party always bears the initial
responsibility of informing the court of the basis for its motion, and identifying
those portions of the record which it believes demonstrate the absence of a
genuine issue of material fact. /d. at 323; see also Boretti v. Wiscomb, 930 F.2d
1150, 1156 (6th Cir. 1991).

Once the moving party has met its initial burden, the nonmoving party must
present evidence that creates a genuine issue of material fact making it necessary
to resolve the difference at trial. Ta/ley v. Bravo Pitino Rest., Ltd., 61 F.3d 1241,
1245 (6th Cir. 1995); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

250 (1986). Once the burden of production has so shifted, the party opposing
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 5 of 38 PAGEID #: 2342

summary judgment cannot rest on its pleadings or merely reassert its previous
allegations. It is not sufficient to “simply show that there is some metaphysical
doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 586 (1986). Rule 56 “requires the nonmoving party to go beyond
the [unverified] pleadings and present some type of evidentiary material in support
of its position.” Ce/otex, 477 U.S. at 324. The plaintiff must present more than a
scintilla of evidence in support of his position; the evidence must be such that a
jury could reasonably find for the plaintiff. Michigan Prot. & Advocacy Serv., Inc.
v. Babin, 18 F.3d 337, 341 (6th Cir. 1994).

Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “Summary judgment will not lie if the dispute
about a material fact is ‘genuine,’ that is, if the evidence is such that a reasonable
jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.
In determining whether a genuine dispute of material fact exists, a court must
assume as true the evidence of the nonmoving party and draw all reasonable
inferences in favor of that party. /d. at 255. If the parties present conflicting
evidence, a court may not decide which evidence to believe. Credibility
determinations must be left to the fact-finder. 10A Wright, Miller & Kane, Federal
Practice and Procedure Civil 3d § 2726 (1998). Ultimately the Court must decide
“whether the evidence presents sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law."
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 6 of 38 PAGEID #: 2343

Snap-On Bus. Sols. Inc. v. O'Neil & Assocs. Inc., 708 F. Supp. 2d 669, 676 (N.D.
Ohio 2010).

In determining whether a genuine dispute of material fact exists, a court
need only consider the materials cited by the parties. Fed. R. Civ. P. 56(c)(3). “A
district court is not . . . obligated to wade through and search the entire record for
some specific facts that might support the nonmoving party’s claim.” /nterRoya/
Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989), cert. denied, 494 U.S.
1091 (1990). If it so chooses, however, the court may also consider other
materials in the record. Fed. R. Civ. P. 56(c)(3).

The standard of review for cross-motions of summary judgment does not
differ from the standard applied when a motion is filed by only one party to the
litigation. Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th Cir.1991).
“The fact that both parties have moved for summary judgment does not mean that
the court must grant judgment as a matter of law for one side or the other;
summary judgment in favor of either party is not proper if disputes remain as to
material facts. Rather, the court must evaluate each party's motion on its own

merits.” /d. (citations omitted).

lil. Analysis
In order to succeed on its claim of copyright infringement, FPM must prove
that: (A) it is the owner of the copyrights at issue; and (B) Arbogast copied,

recorded, adapted, or published the copyrighted works without authorization to do
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 7 of 38 PAGEID #: 2344

so. Hi-Tech Video Prods., Inc. v. Capital Cities/ABC, Inc., 58 F.3d 1093, 1095
(6th Cir. 1995).

A. Copyright Ownership

Both the Plaintiff and Defendant filed motions for summary judgment on the
issue of copyright ownership. FPM maintains that there is no issue of material fact
on the element of copyright ownership. FPM produced certifications of registration
for all 23 musical works involved in this action.' Arbogast, however, argues it is
entitled to summary judgment because FPM cannot establish copyright ownership
for all of the copyright registrations. As an alternative to summary judgment,
Arbogast requests that the case be referred to the Copyright Office for
determination of validity for the registration certifications FPM produced.

A copyright registration is a prerequisite to filing a civil action for copyright
infringement. 17 U.S.C. 8 411(a). “A certificate of copyright registration
constitutes ‘prima facie evidence of the validity of the copyright and of the facts
stated in the certificate.’” Jedson Eng’g, Inc. v. Spirit Constr. Servs., Inc., 720 F.
Supp. 2d 904, 913 (S.D. Ohio 2010) (quoting 17 U.S.C. § 410(c)). The
presumption of validity may be rebutted, but the party challenging the presumption
of copyright ownership bears a “heavy burden.” Jedson Eng'g, Inc., 720 F. Supp.

2d at 913.

 

" See generally Doc. #19-2; Doc. #19-3; Doc. #19-4; Doc. #19-5; Doc. #53-15;
Doc. #53-18; Doc. #53-20; Doc. #53-22; Doc. #53-26; Doc. #53-31.

7
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 8 of 38 PAGEID #: 2345

If the challenging party proves that the copyright holder committed fraud in
the application for the copyright, the presumption of validity will be rebutted.
Lennon v. Seaman, 84 F. Supp. 2d 522, 525 (S.D.N.Y. 2000). However, the party
asserting fraud must establish that the application for the copyright is: (1) factually
inaccurate; (2) the inaccuracies were willful or deliberate; and (3) the Copyright
Office relied on those misrepresentations. /d. The party challenging the
presumption of ownership must present more than a conjecture to rebut the
presumption of validity. BMG Rights Mgmt. (US) LLC v. Cox Comme'‘ns., Inc., 149
F. Supp. 3d 634, 645 (E.D. Va. 2015), aff'd in part, rev’d in part, 881 F.3d 293
(4° Cir. 2018); 3 Nimmer on Copyright § 12.11 n.28.18 (2019).

Ownership of a copyright can arise through authorship or assignment. /n re
Napster, Inc. Copyright Litig., 191 F. Supp. 2d 1087, 1097 (N.D. Cal. 2002). A
third party generally does not have standing to challenge the presumption of
ownership established by a valid assignment if there is no dispute between the
assignee and assignor. /d. at 1097-1099. However, third parties may challenge the
validity of ownership by authorship, including “work-for-hire” agreements. /d.

1. Assigned Works

In this case, FPM claims ownership over some of the musical works by
assignment. These works include: (1) “Ground Squad”; (2) “Corn Liquor”; (3)
“Driftwood”; (4) “Heartland”; (5) “Spice Factor”; and (6) “Through the Grassy
Hills.” This court previously determined that Arbogast lacks standing to challenge

the ownership by assignment. Doc. #49, PagelD#855. FPM and the assignors or
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 9 of 38 PAGEID #: 2346

licensors agree that FPM is the rightful copyright owner.* Although Arbogast lacks
standing to challenge the assignment of the copyrights to FPM, Arbogast may
nevertheless challenge the presumption of validity of the copyright registrations by
proving fraud on the Copyright Office. See, e.g., Shady Records, Inc. v. Source
Enters., No. 1:03 Civ. 9944 (GEL), 2004 U.S. Dist. LEXIS 26143 (S.D.N.Y. Dec.
30, 2004). FPM will be entitled to summary judgment on the issue of copyright
ownership for the six assigned works listed above unless Arbogast can prove fraud
on the Copyright Office.
2. Work-for-Hire Agreements

A “work made for hire” is “a work prepared by an employee within the
scope of his or her employment” or “a work specifically ordered or commissioned
for use .. . if the parties expressly agree in a written instrument signed by them
that the work shall be considered a work made for hire.” 17 U.S.C. § 101. “In the
case of a work made for hire, the employer or other person for whom the work
was prepared is considered the author.” 17 U.S.C. 8 201(b).

FPM has produced the work-for-hire agreements for the other seventeen

songs in question.

 

* Composer Rick DiFonzo provided in his declaration that FPM is the rightful owner
to the copyright for “Corn Liquor,” “Driftwood,” “Heartland,” and “Spice Factor”
under an assignment between FPM and Cruz Bay Music. Doc. #45-1, PagelD#807.
Composer Tilmann Sillescu created “Ground Squad” for Dynamedion GbR which
then assigned the rights and interest to FPM. Doc. #45-1, PagelD#809. Composer
Kelly Weeks stated that he or she granted FPM an exclusive license for “Through
the Grassy Hills,” and that FPM has owned the work since 2008. Doc. #45-1,
PagelD#823.
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 10 of 38 PAGEID #: 2347

1) “Can Do”: Doc. #53-8; Doc. #53-9; Doc. #53-7
2) “Swing Cheese”: Doc. #53-8; Doc. #53-9: Doc. #53-7
3) “Your Eyes on Glory”: Doc. #53-8; Doc. #53-9; Doc. #53-7

4) “Challenge The Dream”: Doc. #53-11; Doc. #53-7

5) “Cuttin Loose”: Doc. #53-11; Doc. #53-7
6) “Mod Indigo”: Doc. #53-11; Doc. #53-7
7) “Charlie”: Doc. #53-12

8) “Moonbeams”: Doc. #53-15

9) “The Edge”: Doc. #53-15; Doc. #53-7

10) “Feel Good”: Doc. #53-17

11) “Funky Pad”: Doc. #53-19

12) “Hear Me Calling”: Doc. #53-23

13) “Right On It”: Doc. #53-23

14) “Soul Thang”: Doc. #53-24: Doc. #53-7

15) “SurfNation”: Doc. #53-25

16) “Tea For Two”: Doc. #53-26: Doc. #53-7

17) “Up The Downbeat”: Doc. #53-28; Doc. #53-29: Doc. #53-7

Each “work-for-hire” agreement contains a “belt and suspenders” clause,
providing that, if the work is deemed not to be a “work-for-hire,” then the
composer assigns all right, title, and interest in the copyright to FPM. In addition, a
majority of the authors submitted declarations stating that FPM is the rightful
owner of the copyright.* FPM was not obligated to provide these documents, but
they evidence the validity of the work-for-hire agreements.

Arbogast maintains that FPM’s ownership of the music in question is derived
from the claims that Scott Schreer, the founder and owner of FPM, contributed to

the creation of the songs. That claim is inaccurate. Instead, FPM both claims and

 

° Of the fifteen authors who assigned ownership of the music to FPM through a
work-for-hire agreement, eleven provided declarations confirming FPM’s ownership
of the songs in question. Doc. ##46-1,2. Doc. #45-1. The ones that did not are
immaterial to the validity of the registration because this evidence is supportive but
unnecessary, especially in light of the “belt-and-suspenders” clause.

10
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 11 of 38 PAGEID #: 2348

derives ownership of the copyrights of the songs in question either through
assignment, or through work-for-hire agreements.

Arbogast also takes issue with Mr. Schreer’s inability to identify the specific
works or the specific contributions of the various authors to the works at issue in
this case. Again, this concern is irrelevant. Being able to identify a particular
musical work is not a prerequisite to establishing ownership for a copyright for that
particular song. Moreover, as explained by FPM, this music is production music or
“wallpaper” music that is designed to be heard, not remembered, and the music
was created 15-20 years ago alongside thousands of other similar musical
compositions. Doc. #66, PagelD#2001.

Additionally, regardless of whether or not Schreer was a contributor,
supervisor, or primary composer, FPM derives ownership to each song under either
an assignment or a work-for-hire agreement. For the ten songs that Schreer
allegedly contributed to, FPM has provided the work-for-hire agreements for
everyone who contributed to the production, including Schreer. Moreover, none of
the authors who assigned ownership to FPM are contesting FPM’s ownership of
the copyrights. Thus, Schreer’s specific contributions or lack thereof are irrelevant
to the issue of copyright ownership.

Since FPM has presented certificates of registration, FPM is entitled to a
presumption of validity. FPM further supports its copyright ownership with the
work-for-hire agreements and assignment agreements. Although the presumption

of validity is rebuttable, Arbogast has not presented any evidence that would rebut

11
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 12 of 38 PAGEID #: 2349

that presumption for the songs produced under work-for-hire agreements. Thus,
FPM is entitled to summary judgment on the issue of copyright ownership for the
songs produced under the work-for-hire agreements, unless Arbogast can prove
fraud on the Copyright Office.
3. Timely Registration

Section 410(c) of Title 17 of the United States Code provides,

In any judicial proceedings the certificate of a registration made before

or within five years after first publication of the work shall constitute

prima facie evidence of the validity of the copyright and of the facts

stated in the certificate. The evidentiary weight to be accorded the

certificate of a registration made thereafter shall be within the
discretion of the court.

17 U.S.C. 8 410(c).

Absent evidence that the date of first publication listed on the certification
or registration is incorrect, the certificate is prima facie evidence that the date of
first publication listed is accurate. Te/erate Sys., Inc. v. Caro, 689 F. Supp. 221,
227 (S.D.N.Y. 1988).

Arbogast argues that FPM is not entitled to the presumption of validity
because FPM has no record of the first publication and Schreer did not recall the
specific dates of first publication during his deposition. Arbogast demands either
substantiation of the facts in the registration, or deposit copies of the works in

question.*

 

* The deposit copy is simply an original or copy of the item the copyright holder
intends to copyright. The deposit copy and application are reviewed by a
registration specialist to ensure compliance with copyright application

12
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 13 of 38 PAGEID #: 2350

Since FPM has provided the registration certificates, it is entitled to the
presumption of validity, and that presumption covers not only the registration
itself, but also the facts stated in the registration. The burden lies with the alleged
infringer to present evidence that the copyright holder’s registration is invalid,
including the date of first publication. /d. Arbogast, however, has presented no
evidence that Schreer or any of the other authors first published the works at some
date different from what is listed with the Copyright Office. The fact that Schreer,
at his deposition, could not recall the exact dates for the creation and publication
of “background music” does not evidence falsity of the publication date. Since
Arbogast has not presented evidence that would call into question the accuracy of
the information included in the registration, FPM is entitled to a presumption of
validity that extends to the date of first publication stated in the certificate of
registration.

Arbogast’s request for FPM to “genuinely substantiate” its registrations is
improper. As stated above, the burden lies with the alleged infringer to present
evidence that the copyright holder’s registration is invalid. Varsity Brands, Inc. v.
Star Athletica, LLC, 799 F.3d 468, 477 (6th Cir. 2015). Requiring FPM to
“genuinely substantiate” the facts in the copyright registrations would improperly
shift the burden of proof to FPM. Citing Corwin v. Quinonez, 858 F. Supp. 2d 903,

913 (N.D. Ohio 2012), Arbogast argues that FPM should demonstrate ownership

 

requirements. U.S. Copyright Office, Compendium of U.S. Copyright Office
Practices § 204.3 (3d ed. 2017).

3
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 14 of 38 PAGEID #: 2351

by providing a song-by-song description of the works in question and their specific
authorship. Arbogast’s reliance on this case is improper. First, the copyright
claimant in Corwin conceded the fact that the copyright registration was made
outside the five-year period after first publication, so the presumption of validity

did not apply and the burden shifted to the copyright claimant to produce evidence
of ownership. /d. In this case, FPM has not conceded that the copyright
registrations occurred more than five years after first publication, so the evidentiary
burden continues to rest on Arbogast.

Additionally, Arbogast’s request for the deposit copies of the works provided
with the original copyright applications is improper. Arbogast argues that the
failure to produce a deposit copy of the original registration either challenges the
presumption of validity or overcomes the presumption in general. Although the
deposit copy may be necessary in some cases, a deposit copy is unnecessary here.
Arbogast cites Corbis Corp. v. Amazon.com, Inc., where the court determined that
production of the deposit copy was necessary to determine whether or not a
certain photo in question was included under the registration number the Plaintiff
provided. 351 F. Supp. 2d 1090, 1113-15 (W.D. Wash. 2004).

The facts of this case are easily distinguishable. In this case, the
registrations clearly cover the works in question. With relative ease, each song or
musical work to which FPM claims ownership can be traced back to a registration
number provided by the Copyright Office. The deposit copy would add nothing to

the analysis of the copyright ownership issue. Thus, the lack of deposit copy does

14
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 15 of 38 PAGEID #: 2352

not overcome the presumption of validity of the copyright registration. Again,
under 17 U.S.C. § 410(c), FPM is not required to do anything else to retain the
presumption of validity covering both the registration and the date of first
publication. Since Arbogast has not presented any evidence that the dates of first
publication, as listed on the registrations, are incorrect, those dates are presumed
valid.

Even if the copyright registration was not filed within the five-year window,
the certificate is not rendered invalid. Rather, the copyright registration is no longer
prima facie evidence of validity of the copyright and facts stated in the registration.
Under 17 U.S.C. 8 410(c), the court has discretion to accord whatever weight it
feels to be appropriate to copyright registrations made outside the five-year
registration period. In this case, FPM has provided enough evidence to prove
ownership of the copyright irrespective of the five-year statutory presumption
window. FPM has provided the work-for-hire agreements, assignment agreements,
copyright registrations, and affidavits supporting its claims of ownership from a
majority of the contributing artists. In the Court's view, there is no question that
FPM owns copyrights for works at issue in this case. Unless Arbogast can
demonstrate fraud on the Copyright Office, FPM will be entitled to summary
judgment on the issue of copyright ownership for the seventeen work-for-hire

musical works in addition to the six assigned ones.

Ts
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 16 of 38 PAGEID #: 2353

4. Fraud on the Copyright Office

Arbogast alleges multiple theories of fraud on the Copyright Office. Proving
fraud on the Copyright Office will successfully rebut the presumption of validity
given to the copyright registrations. A party asserting fraud on the Copyright Office
must establish that: (1) the application for the copyright is factually inaccurate; (2)
the inaccuracies were willful or deliberate; and (3) the Copyright Office relied on
those misrepresentations. Jedson Eng’g, Inc., 720 F. Supp. 2d at 913-14 (internal
quotations omitted). Clerical errors, innocent misstatements, and deliberate, but
immaterial misstatements will not overcome the presumption of validity, unless the
defendant can prove fraud or the intent to extend the statutory period of copyright
protection. /d. Material misstatements in a copyright registration application "are
those which go toward the registrability of the materials themselves, such as
originality . . . the nature of materials to be copyrighted . . . and contested claims
of authorship and ownership." /d. The presumption of validity will be rejected only
where the facts shown might have occasioned rejection of the copyright
application by the Copyright Office. /d. Again, the alleged infringer bears a heavy
burden in attempting to prove fraud. /d. at 913.

FPM notes that fourteen of the songs were originally and improperly
registered under the name “Freeplay Music, Inc.," a non-existent entity. Doc. #19,
PagelD#182. After it became aware of the errors, FPM notified the Copyright
Office and filed supplemental registrations to correct the error, noting that, at the

time the registrations were filed, the proper entity was “Freeplay Music, Corp.” /d.

16
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 17 of 38 PAGEID #: 2354

A representative of the Copyright Office emailed Scott Schreer to ensure that he
was in fact the agent authorized to make this name change. Doc. #59-7,
PagelD##1915-1916. At that time, Schreer informed the Copyright Office that he
was the duly authorized agent on behalf of FPM. He noted, however, that the
company name was currently “Freeplay Music, LLC” and no longer “Corp.” /d. The
Copyright Office, on its own accord, corrected the supplemental registrations to
reflect this. Docs. ##19-3, 19-4, 19-5.

Arbogast alleges that the company name change on the copyright
registration forms from “Inc.” to “Corp.” to “LLC” was not simply a corrective
measure taken by FPM and Schreer. Arbogast suggests that FPM made the
company name change from “Inc.” to “LLC” in order to preserve “then-pending
shakedowns” in other copyright infringement cases initiated by FPM. Doc. #56,
PagelD#1806. According to Arbogast, the name change would therefore constitute
fraud on the Copyright Office. Arbogast also takes issue with the supplemental
registrations FPM submitted during prior infringement cases without giving the
Copyright Office notice of pending litigation.

Arbogast’s claim, that the name change from “Inc.” to “Corp.” then “LLC”
was fraud and not a clerical correction, is unsupported by the facts. As noted by
FPM, Freeplay, whether listed as “Inc.,” “Corp.,” or “LLC,” has always been a
Scott Schreer company at the address listed on the copyright registrations.
Notably, eight of the copyright registrations in question were originally filed listing

the correct entity “Freeplay Music, Corp.” as the owner. This gives credence to

17
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 18 of 38 PAGEID #: 2355

FPM’s claim that the inaccurate company name, “Freeplay Music, Inc.,” on some
of the copyright registrations was a clerical error and not a willful or deliberate
misstatement. All other contact information for the registering party was always
accurate. This Court previously held that the inconsistencies, which FPM corrected
with the supplemental applications prior to filing this lawsuit, are not material to
the registerability of the works in question. Doc. #49, PagelD#859. These clerical
mistakes are immaterial because there are no issues regarding originality or
copyrightability of the works in question and no co-authors or assignors are
contesting ownership. Moreover, the Copyright Office likely would have rejected
the applications if these errors were material.

Second, Arbogast’s concern that the supplemental registrations were made
without notifying the Copyright Office of then-pending litigation does not evidence
fraud on the Copyright Office. Again, fraud on the Copyright Office requires
fraudulent intent and material misstatements that call into question ownership,
originality, or copyrightability of the songs in question. Jedson Eng’g, Inc., 720 F.
Supp. 2d at 913-14. The Copyright Compendium provides that when the
Copyright Office is aware of actual or prospective litigation, the Office may decline
to issue a supplementary registration if it seems likely that the proposed change
would be arectly at issue in the litigation. U.S. Copyright Office, Compendium of

U.S. Copyright Office Practices § 1802.9(G) (3d ed. 2017).° However, a

 

° The example provided by the Compendium is as follows: “Michelle Peck
registered an online video, naming herself as the author and copyright claimant.

18
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 19 of 38 PAGEID #: 2356

supplemental registration may be granted during litigation if the change is a spelling
mistake, clerical error, or change to the title of the work. /d. Neither the Copyright
Compendium nor 17 U.S.C. 8 410 imposes an express duty on the copyright
holder to notify the Copyright Office of pending litigation when filing a
supplemental registration.®

Arbogast’s argument concerning the notice of pending litigation is
unpersuasive for multiple reasons. First, this Court previously determined that the
misstatements corrected by the supplemental registrations were immaterial. Doc.
#49, PagelD#859.The company’s name change does not call into question the
ownership, originality, or copyrightability of the songs in question. Since the
misstatements are immaterial and would not warrant rejection of the registration

by the Copyright Office, the presumption of validity stands.

 

Mark Ferrell subsequently registered the same video, naming himself as the author
and copyright claimant. Michelle submits an application for a supplementary
registration stating that Mark’s name should be added to her registration as a co-
author and co-claimant. In a cover letter, Michelle explains that the parties are
involved in a lawsuit concerning the ownership of the copyright. The authorship
and ownership of the work appear to be directly at issue in the litigation, and if the
Office added Mark’s name to the registration record for Michelle’s registration it
could upset the balance between the competing registrations. As a result, the
Office may decline to issue a supplementary registration until the dispute has been
resolved.” U.S. Copyright Office, Compendium of U.S. Copyright Office Practices
§ 1802.9(G) (3d ed. 2017).

° The Copyright Office's policy statements, agency manuals, and enforcement
guidelines do not carry "the force of law," but they are “entitled to some deference
given the specialized experience and broader investigations and information of the
agency.” Rogers v. Better Bus. Bureau of Metro. Houston, Inc., 887 F. Supp. 2d
722, 732 (S.D. Tex. 2012) (internal quotations omitted).

19
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 20 of 38 PAGEID #: 2357

Next, FPM’s company name change did not concern a material fact at issue
in litigation. The Copyright Office likely would have approved the clerical name
change with or without knowledge of any active litigation, because FPM has
always been the copyright claimant at the address listed in the copyright
registration. The name change was simply clerical. Unlike the example provided by
the Copyright Compendium, there have been no competing claims for ownership or
authorship regarding the music Arbogast used in its advertisements. Arbogast does
not overcome the presumption of validity because nothing in the record would
allow the fact-finder to infer that the supplemental registrations would have been
rejected by the Copyright Office had it been informed of the active litigation at the
time the supplemental registrations were made.

Additionally, the supplemental registrations were issued before discovery
and were in fact located by Arbogast during discovery. The potential issues that
are created when the copyright holder does not inform the Copyright Office of
active litigation when filing a supplemental registration are not present in this case.
Thus, the presumption of validity granted to the supplementary registrations
stands.

Lastly, Arbogast also argues that the failure to include the names of the
other musical authors on the application form for the various registrations would
potentially constitute fraud on the Copyright Office. The Court disagrees.

In Shady Records, the Copyright Office granted a valid copyright

registration knowing that the co-author was omitted from the application, despite

20
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 21 of 38 PAGEID #: 2358

Copyright Office policy that asks for any co-authors to be listed in the application.
Shady Records, 2004 U.S. Dist. LEXIS 26143, at *36. The court stated that “[I]f
failure to include all co-authors were material to disposition of the registration, the
Copyright Office would invalidate, rather than permit amplification of registrations
suffering such omissions.” /d.

Similarly, in this case, the Copyright Office granted FPM valid registrations
and supplemental registrations knowing that the works were created under work-
for-hire agreements and the names of the co-authors were omitted from the
applications. If the Copyright Office found the omission of the co-authors from the
applications to be a material mistake, it would not have issued the registrations or
supplemental registrations.

Arbogast fails to carry the burden of proving fraud on the Copyright Office.
Both arguments regarding the name change and the omission of co-authors are
insufficient to prove fraud, because the arguments involve immaterial issues that
would not affect the validity of the copyright registrations. Since Arbogast raises
no arguments involving material issues, the presumption of validity of the copyright
registration stands. Since the presumption of validity has not been rebutted by
proof of fraud on the Copyright Office, FPM, upon a showing of actual
infringement, is entitled to summary judgment on the issue of liability, unless there

is a valid defense to enforcement.

2
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 22 of 38 PAGEID #: 2359

5. Referral to the Copyright Office
As an alternative to summary judgment, Arbogast asks the Court to refer
this case to the Copyright Office under 17 U.S.C. § 411(b). The statute provides:
(1) A certificate of registration satisfies the requirements of this
section and section 412, regardless of whether the certificate

contains any inaccurate information, unless—

(A) the inaccurate information was included on the application
for copyright registration with knowledge that it was inaccurate; and

(B) the inaccuracy of the information, if known, would have
caused the Register of Copyrights to refuse registration.

(2) In any case in which inaccurate information described under

paragraph (1) is alleged, the court shall request the Register of

Copyrights to advise the court whether the inaccurate information, if

known, would have caused the Register of Copyrights to refuse

registration.
17 U.S.C. § 411(b).

Only two district court cases within the Sixth Circuit have addressed the
Copyright Office’s referral standards. The court in Schenck v. Orosz recognized
that, although the statute seeks to eliminate guesswork by the federal courts as to
how the Copyright Office would respond, 411(b)(2) referral is subject to potential
abuse that would cause unnecessary delay in infringement claims. Schenck v.
Orosz, 105 F. Supp. 3d 812, 818 (M.D. Tenn. 2015). The court suggested that
referral to the Copyright Office should not be made when allegations are
unsupported by any facts in the record. /d. at 819. As a threshold question, the

Schenck court asks: (1) have the defendants adequately alleged a violation under

8411 (b)(1), and (2) are those allegations factually supported? /d.

22
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 23 of 38 PAGEID #: 2360

In Libertas Technologies v. Cherryhill Management, the court refused to refer
the case to the Copyright Office because the Copyright Office was already aware
of, or would have recognized, the alleged defects and it chose to issue the
registration anyway. Libertas Techs. v. Cherryhill Mgmt., No. 1:10-cv-935, 2012
U.S. Dist. LEXIS 173078, at *35-36 (S.D. Ohio Dec. 6, 2012). Moreover, the
Court found that other claimed defects in the registration were unsupported by the
facts. /d.

In this case, Arbogast asks the Court to seek guidance from the Copyright
Office on three questions:

1) Would the Copyright Office have refused the copyright registrations if
it knew Freeplay Music, Inc. was non-existent?
2) Does the “Corp.” to “LLC” name change invalidate the copyright
registration because the “LLC” was not established until 2007?
3) Does the failure to include the other co-authors on the Form SR
application invalidate the copyright registrations?
Doc. #52, PagelD#888.

The facts in this case do not warrant referral to the Copyright Office to
answer any of the three questions posed by Arbogast. The first question, regarding
the non-existence of “Freeplay Music, Inc.,” does not warrant referral to the
Copyright Office, because the facts do not show that FPM included the inaccurate

company name “with knowledge that it was inaccurate.” 17 U.S.C.

a
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 24 of 38 PAGEID #: 2361

§ 411(b)(1)(A). As previously discussed, the evidence supports a finding that this
was nothing more than a clerical error. Similar to the issue in the Libertas case, the
Copyright Office knew of the defects and allowed FPM to make supplemental
registrations to fix the errors. The non-existence of “Freeplay Music, Inc.” did not
“[cause] the Register of Copyrights to refuse registration.” 17 U.S.C. § 411
(b)(1)(B). The Copyright Office has already answered the first question Arbogast
wishes to ask by accepting the supplemental registrations and recognizing FPM as
the owner of the copyrights.

Similarly, the second question regarding the name change from “Corp.” to
“LLC” does not warrant referral to the copyright office. When the Copyright Office
contacted Schreer to verify that he was authorized to change the name from
“Freeplay Music, Inc.” to “Freeplay Music, Corp.” he informed them that, although
at the time of the original registration, the owner should have been listed as
“Freeplay Music, Corp.”, the legal entity was now “Freeplay Music, LLC.” Doc.
#59-7, PagelD##1915-1916. The Copyright Office updated the records
accordingly. /d. The fact that “Freeplay Music, LLC” did not exist when the original
registrations were filed does not invalidate the copyright registrations, as
evidenced by the fact that the Copyright Office made the name change on its own
accord.

Finally, much like the first two questions, the third question has also been
indirectly answered by the Copyright Office. Although the failure to include any co-

authors was likely made knowing the information was inaccurate, the inaccuracy

24
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 25 of 38 PAGEID #: 2362

of the information would not have caused the Register of Copyrights to refuse
registration. See Shady Records, 2004 U.S. Dist. LEXIS 26143, at *36.

In sum, each question Arbogast asks has already been answered by the
Copyright Office by granting the copyright registrations for FPM and accepting the
supplemental registrations. This Court need not engage in the type of guesswork
§411(b) was intended to prevent. Referral to the Copyright Office would only
unnecessarily delay this infringement action with no benefit. Thus, Arbogast’s
request to refer the case to the Copyright Office is denied.

B. Unauthorized Use

The second prong necessary to establish a claim for copyright infringement
requires FPM to prove that Arbogast reproduced or published the copyrighted
material without authorization. Hi-Tech Video Prods., 58 F.3d at 1095. It is
undisputed that Arbogast used the copyrighted music in advertising videos.
However, Arbogast argues that FPM granted either an express license or an implied
license to use the copyrighted music.

1. Express License and Browsewrap Agreement

Arbogast maintains that, based on the website design as it existed when the
music was downloaded, FPM should be deemed to have granted an express license
to use the music in question free of charge.’ Arbogast argues that the

“browsewrap” agreement on that website was ineffective.

 

’ At some point in late July 2013, FPM created a new website that included an
advertisement for “Free Music for YouTube.” Doc. #64-1 PagelD#1963.

25
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 26 of 38 PAGEID #: 2363

The Court disagrees. A browsewrap agreement discloses “terms on a
website that offers a product or service” to the user, and the user assents to the
terms and conditions by “visiting the website to purchase the product or enroll in
the service.” Schnabel v. Trilegiant Corp., 697 F.3d 110, 129 n.18 (2d Cir. 2012).
A “browsewrap" agreement allows the user “to view the terms of the agreement,
but does not require the user to take any affirmative action before the Web site
performs its end of the contract.” Doe v. SexSearch, 502 F. Supp. 2d 719, 729
n.1 (N.D. Ohio 2007).

Courts have found that constructive knowledge alone is sufficient to
establish consent to “browsewrap” terms and conditions when the website host
placed the notice of the terms and agreements “prominently” and provided “easy
access” to the full terms. Snap-On Bus. Sols., Inc. v. O'Neil & Assocs., Inc., 708
F. Supp. 2d 669, 682 (N.D. Ohio 2010). See, e.g., Major v. McCallister, 302

S.W.3d 227, 230-31 (Mo. Ct. App. 2009) (upholding browsewrap agreement

 

Arbogast’s arguments related to the new website are irrelevant because there is no
evidence suggesting that any Arbogast employees accessed the new website
before or after the infringing conduct occurred. In the event the new site was
accessed, Arbogast would have actual knowledge of the terms and conditions. The
newer website required users to select a license type before downloading the
music. As opposed to the old website, the new website incorporated a “Clickwrap
agreement.” A clickwrap agreement is formed when the website visitor is required
to explicitly manifest assent to the website's terms and conditions by requiring
some affirmative act (e.g., clicking "| agree") before the visitor can proceed further
on the website. Snap-On Bus. Sols., Inc. v. O'Neil & Assocs., Inc., 708 F. Supp.
2d 669, 681 (N.D. Ohio 2010). A website user's assent is manifested when he or
she clicks "| agree” to a proper clickwrap agreement. Specht v. Netscape
Comme’ns. Corp., 306 F.3d 33-34 (2d Cir. 2002).

26
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 27 of 38 PAGEID #: 2364

where each web page contained "immediately visible notice of the existence of
license terms" and hyperlink to those terms); Ticketmaster Corp. v. Tickets.com,
No. CV99-7654-HLH (VBKx), 2003 U.S. Dist. LEXIS 6483, at *6-7 (C.D. Cal. Mar.
6, 2003) (finding notice of terms posted on home page and visible to most users
sufficient to impute knowledge of and assent to those terms).

Arbogast argues that FPM’s home page, accessed by his staff at the time
the music was downloaded, did not require the user to review the “Terms and
Conditions” and gave no warning that a license was required. Arbogast argues that
the website was akin to that in Specht v. Netscape Communications Corp., 306
F.3d 17, 22 (2d Cir. 2002). In that case, the court refused to enforce a
browsewrap agreement where users of the web page did not see any notice of

agreement unless they scrolled down to another screen.

[remainder of page intentionally left blank]

Zt
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 28 of 38 PAGEID #: 2365

FPM’s website is distinguishable from the one at issue in Specht. This is

what the home page looked like when accessed by Arbogast employees:

 

Sfreeplaymusic

 

 

New Music From Freeplay!:

 

E Home TI Search I Licensing I Rate Cards I Submit Music } Contact I About |

ss ate

»cts

click a music category to browse our 6920 tracks

 

 
   

  

  

style
Welcome! Check out our Twitter Rexd Jazz Val T UChiptunes
& Facebook Pacect Acoushe Guitar Vol 1 A Acoustic Folk/Traditional ~,
Doce ok rages: Acoustic Guitar Vol 11 Acoustic Rock/Folk
oe aes Acoustic/Folk
e r » Freee 4 oushe Guitar Vi i i
To Lear n how you can use Freeplay Music ste Guitar Vol 5
click on Terms of Use, Licensing, Rate Acouste Guitar Vol 7
Card. Questions or comments, contact us Acoustic Guitar Vol 8
at: (2127) 974-0548 Action And Adventure Vol 1
ee. oe Acton And Adventure Vol 2 feel
Action and Adventure Vol 3 Ad wace
Check Out Freeplay's Newest Action and Adventure Vol 4 vent en
Reloases* Action And Adventure Vol 5 Aggressive! Ang A
ese. Acton And Adventure Vol 6 tmocphenc
Action And Adventure Vol 7 a.
Feb. S, 2013 - “Electronic Grooves Volume Action And Adventure Vol & ae nee
5" icti a 5 Acton And Mystery Vol 1 cle ip ar
9" This eclectic collection of Hip-Hop, ‘Alternative Rack Vol 1 Chill/Laid-Back
Techno, and Oubstep makes for an 7 w Cinematic “
Alternative Rock Vol 7 Ch Eicilocines

interesting blend of bold and edgy tracks
sure to keep your ears interested.

Feb. S, 2013 - "Mystical Symphonic
Volume 12" Composer Ed Kessel really

Alternative Rock Vol 8

 

search by keyword:

run search

shows his depth with the fantastical tracks
on Mystical Symphonic Volume 12- this
excellent collection features woodsy,
organic orchestral works that will add a
touch of magic and mystery to your scene
or project- On “Apricot” Bells and chimes “
finds their wav theraudgh archectral

Freeplay Music LLC. | 1650 b'dway, suite 1108, ny, ny 10019 | p: 212-974-0548 f: 212-664-7737

cE
Doc. #52-2, PagelD#912.

Unlike the browsewrap agreement in Specht, FPM’s home page displayed a
visible link that read: “[t]o learn how you can use Freeplay music click on Terms of
Use, Licensing, Rate Card.” /d. FPM website users did not have to scroll to find the
link for the terms of use. The link is easily visible in the upper left-hand corner of
the home page. Also, the header of the page included links for licensing and rate
cards that are immediately visible when the website is accessed. /d. Like the

agreement in Major v. McCallister, the hyperlink was immediately visible to the

28
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 29 of 38 PAGEID #: 2366

user of the website. Clicking on any of these links would have alerted Arbogast
that, although personal use of the music was free, business uses required a paid
license. Under these circumstances, no reasonable jury could find that FPM had
granted Arbogast an express license to use the songs free of charge. Thus,
Arbogast was not granted an express license and Arbogast had constructive
knowledge of the browsewrap agreement by nature of using the website.

2. Implied License

Arbogast also argues that, at a minimum, the Court should recognize an
implied license to use the copyrighted works based on the company’s name,
“Freeplay,” and the absence of any conspicuous warning that a business
downloading the music was required to purchase a license. The existence of an
implied license would bar a finding of copyright infringement. Johnson v. Jones,
149 F.3d 494, 500 (6th Cir. 1998).

Arbogast’s argument is easily disposed of. An implied license exists only
when: “(1) a person (the licensee) requests the creation of a work, (2) the creator
(the licensor) makes that particular work and delivers it to the licensee who
requested it, and (3) the licensor intends that the licensee-requestor copy and
distribute his work.” /.A.E., Inc. v. Shaver, 74 F.3d 768, 776 (7th Cir. 1996); see
also Johnson, 149 F.3d at 502 (“without intent, there can be no implied license”).

Arbogast never asked FPM to create any works. Nor did FPM make any
works at Arbogast’s request to be used in Arbogast’s YouTube videos. Moreover,

given FPM’s paid license requirements for business use of the copyrighted works

29
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 30 of 38 PAGEID #: 2367

available on its website, it cannot be said that FPM intended that Arbogast
download and distribute those works free of charge. Accordingly, the Court finds
that no implied license exists.

Therefore, there exists no issue of material fact on the subject of express or
implied license. Arbogast had neither an express nor implied license to use the
music free of charge. Accordingly, FPM will be entitled to summary judgment on
the issue of liability for copyright infringement, unless any defense to copyright
infringement applies.

C. Equitable Defenses

Arbogast argues that, even if the Court finds no genuine issue of material
fact concerning valid copyright ownership and unauthorized use, FPM’s recovery
should be barred under the equitable doctrines of unclean hands, copyright misuse,
or equitable estoppel. The Court may determine the merits of these equitable
defenses as a matter of law. Malibu Media v. Doe, No. 13-11432, 2014 U.S. Dist.
LEXIS 79889, at *15 (E.D. Mich. June 12, 2014).

1. Unclean hands.

Arbogast argues that FPM maintained a “bait and switch” business model
that intentionally induced consumers to commit copyright infringement. Arbogast
maintains that FPM’s business model evidences unclean hands. In the Sixth Circuit,
the doctrine of unclean hands allows the court to deny relief where the party
applying for the relief is "guilty of conduct involving fraud, deceit,

unconscionability, or bad faith related to the matter at issue[.]" Performance

30
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 31 of 38 PAGEID #: 2368

Unlimited, Inc. v. Questar Publishers, Inc., 52 F.3d 1373, 1383 (6th Cir. 1995).
The plaintiff's misconduct "must relate directly to the transaction about which the
plaintiff has made a complaint." /d.

Arbogast has not presented sufficient evidence that would allow a
reasonable trier of fact to find unclean hands through fraud, deceit,
unconscionability, or bad faith. Nothing about the old website, which Arbogast
used to download the music, demonstrates fraud or the intent to commit fraud.
Links to Terms and Conditions, Licensing, and Rate Cards were clearly visible on
the website’s home page. Given that these links were prominently displayed on the
home page, a sophisticated business would not reasonably believe all of the music
to be available free of charge. In fact, Schreer maintains that the “free” in
“Freeplay” represents the free synchronization fee model and nothing else. Doc.
#58, PagelD#1875.°

Likewise, the website is not intentionally deceptive nor are the terms of the
licensing agreement unconscionable. Charging businesses for the use of
copyrighted music in advertising would not shock the conscience of any reasonable

trier of fact. Nor is there any evidence that FPM acted in bad faith, by tricking

 

®° As Scott Schreer explained in his deposition, music used in television and video
productions generates revenue for the copyright owner through: (1) public
performance royalties; and (2) synchronization fees. FPM’s business model
eliminates synchronization fees and charges businesses only for the performance
royalties. Doc. #58, PagelD##1874-1876.

31
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 32 of 38 PAGEID #: 2369

businesses to download the music so that it could sue them for copyright
violations.®

The Court finds that there exists no genuine issue of material fact, and that
Arbogast’s defense of unclean hands fails as a matter of law.

2. Copyright Misuse

Arbogast argues that FPM’s business model, paired with the 40 other
copyright infringement cases involving FPM, proves copyright misuse. Also,
Arbogast alleges that FPM is a “copyright troll” due to its business model and use
of TuneSat to “track” its music. Although the Sixth Circuit has not explicitly
recognized the doctrine of copyright misuse, other circuits and district courts in the
Sixth Circuit have addressed this defense. Design Basics, LLC v. Petros Homes,
Inc., 240 F. Supp. 3d 712, 720 (N.D. Ohio 2017) (collecting cases).

Copyright misuse prohibits a copyright holder from using a copyright "to
secure an exclusive right or limited monopoly not granted by the [Copyright] Office
and which is contrary to public policy to grant.” /d. at 720. To establish copyright
misuse, a defendant must establish either "(1) that [the plaintiff] violated the

antitrust laws or (2) that [the plaintiff] illegally extended its monopoly beyond the

 

° The caselaw relied upon by Arbogast is easily distinguishable. See Tempo Music
v. Myers, 407 F.2d 503, 506-507 (4 Cir. 1969) (where the plaintiff failed to
respond to the defendant's request to clarify what items were protected by
copyright before the infringing conduct occurred); McCormick v. Cohn, Case No.
CV 90-0323 H, 1992 U.S. Dist. LEXIS 21187, at *11 (S.D. Cal. July 31, 1992).
(where the plaintiff deliberately misstated the extent of its copyright ownership and
failed to comply with discovery requests for information that would directly impact
the defense of the infringement claim).

a2
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 33 of 38 PAGEID #: 2370

scope of the copyright or violated the public policies underlying the copyright
laws.” Microsoft Corp. v. Compusource Distribs., Inc., 115 F. Supp. 2d 800, 810
(E.D. Mich. 2000).

FPM's activity does not support a claim of copyright misuse. Copyright law
seeks "to promote the dissemination of creative expression, and provide incentives
for copyright owners to produce . . . original works." CBS Broad., Inc. v. EchoStar
Comme'ns Corp., 265 F.3d 1193, 1211 (11th Cir. 2001). Where a copyright
holder asserts rights in non-copyrightable materials, other individuals may be
discouraged from integrating those non-copyrightable materials into their own
original creative works. See generally, William F. Patry & Richard A. Posner, Fair
Use and Statutory Reform in the Wake of Eldred, 92 Calif. L. Rev. 1639, 1654-59
(2004).

Arbogast’s attempt to compare this case to Design Basics v. Petros Homes
fails. In Design Basics, the plaintiff attempted to allege copyright infringement over
design plans that contained elements not protected by the copyright registrations.
240 F. Supp. 3d at 720. The plaintiff also encouraged its employees to track down
potential infringements and force settlements. /d.

This case is distinguishable because FPM clearly owns the copyright to each
song in question and the songs are copyrightable material. FPM is not claiming
anything outside the scope of the copyright protection. Moreover, FPM’s use of
TuneSat does not violate the public policy underlying copyright laws. Unlike the

scheme employed by Design Basics, FPM’'s use of TuneSat raises no concerns that

30
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 34 of 38 PAGEID #: 2371

innovation and creativity will be stifled. TuneSat is simply a tool that can help
musicians locate the unauthorized reproduction or publication of copyright
protected work that would otherwise be difficult to locate.

This case is further distinguishable from the copyright “troll” line of cases.
Copyright trolls are “more focused on the business of litigation than on selling a
product or service or licensing their [copyrights] to third parties to sell a product or
service.” Malibu Media, LLC v. Doe, No. 15 Civ. 4369 (AKH), 2015 U.S. Dist.
LEXIS 87751, at *4 (S.D.N.Y. July 6, 2015) (quotation omitted). A copyright troll
“plays a numbers game in which it targets hundreds or thousands of defendants
seeking quick settlements priced just low enough that it is less expensive for the
defendant to pay the troll rather than defend the claim.” McDermott v. Monday,
LLC, No. 17cv9230 (DLC), 2018 U.S. Dist. LEXIS 184049, at *5 (S.D.N.Y. Oct.
26, 2018). In McDermott, the court held that the use of the term “copyright troll”
was appropriate given 500 settlements out of 700 cases filed, “unorthodox”
litigation tactics, and frivolous claims. /d.

Plaintiffs are deemed to be copyright trolls when they employ “abusive
litigation tactics to extract settlements.” Malibu Media, LLC v. Ramsey, No. 1:14-
cv-718, 2015 U.S. Dist. LEXIS 151273, at *9 (S.D. Ohio May 26, 2015).
Standing alone, initiating multiple copyright infringement actions and attempting to
negotiate settlements does not indicate copyright misuse or copyright trolling.
Energy Intelligence Grp., Inc. v. CHS McPherson Refinery, Inc., 300 F. Supp. 3d

1356, 1374 (D. Kan. 2018). In one of the many Malibu Media cases, the court

34
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 35 of 38 PAGEID #: 2372

noted that, “[i]t is certainly true that [the plaintiff] has filed a very large number of
infringement suits in this district and in others. But that is what the holders of
intellectual property rights do when they are faced with mass infringement.”
Malibu Media, LLC v. Doe, No. 13 C 3648, 2014 U.S. Dist. LEXIS 77929, at *6
(N.D. Ill. June 9, 2014). Although a large number of actions for infringement may
be relevant to determination of a plaintiff's status as a copyright troll, volume alone
is not dispositive.

Here, the Court finds no evidence that FPM is a copyright troll. FPM has not
employed unorthodox litigation tactics or made material misstatements in an effort
to intimidate Arbogast. Moreover, although FPM has been a party to 41 similar
copyright actions, its efforts to enforce its copyrights are distinguishable from
those who have been labeled as copyright trolls. For example, Design Basics
initiated over 80 cases on infringement claims that covered unprotected elements
of the copyrights in question and the plaintiff in McDermott initiated some 700
cases that were described as “unorthodox” or “frivolous.” FPM seeks only to
protect its copyrighted works from infringement.

Moreover, the evidence does not show that FPM is focused on the business
of litigation. FPM is primarily concerned with providing licenses to businesses for
the use of its music. In fact, other businesses have been purchasing licenses since
2001 when the company was founded. FPM notes that it has issued over 3.5
million legitimate licenses since July 2013, yet it has filed only a few dozen

lawsuits alleging copyright infringement. Doc. #58, PagelD#1876. Although FPM

35
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 36 of 38 PAGEID #: 2373

may be aggressive in its protection of legitimate copyrights, the Court finds that
FPM is not a copyright troll and has not misused its copyrights.
3. Equitable Estoppel

Finally, Arbogast argues that equitable estoppel is an appropriate defense to
infringement in this case. Arbogast maintains that FPM, using TuneSat as a tool,
set up a bait-and-switch scheme that induced Arbogast into infringing FPM’s
copyrights.

In order to invoke equitable estoppel, defendants must prove each of the
following: “(1) the plaintiff must know the facts of the infringing conduct; (2) the
plaintiff must intend that its conduct shall be acted on or must so act that the
defendant has a right to believe that it is so intended; (3) the defendant must be
ignorant of the true facts; and (4) the defendant must rely on the plaintiff's
conduct to its injury.” Design Basics, LLC v. Chelsea Lumber Co., 977 F. Supp. 2d
714, 736 (E.D. Mich. 2013). “It is also well-settled that a plaintiff may be
estopped from asserting his rights under a copyright if he has aided the defendant
in infringing or otherwise induced it to infringe or has committed covert acts.”
Quinn v. City of Detroit, 23 F. Supp. 2d 741, 753 (E.D. Mich. 1998). "In order to
prevail on the defense of equitable estoppel the defendant must have been misled
into reasonably and justifiably believing that the plaintiff would not pursue his
claims against the defendant." Encyclopedia Brown Prods. v. Home Box Office, No.
91 Civ. 4092 (PKL), 1994 U.S. Dist. LEXIS 21372, at *39 (S.D.N.Y. Aug. 24,

1994).

36
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 37 of 38 PAGEID #: 2374

The court finds that equitable estoppel is inapplicable in this case. There is
no evidence that Arbogast was reasonably and justifiably mislead into believing
that FPM would not pursue a claim for copyright infringement. There is no
evidence that FPM intended Arbogast to act on a misleading notion that the music
was free to use for business purposes, nor did Arbogast justifiably believe that the
music was free to use in business advertisements. In fact, the evidence
demonstrates that FPM always intended to require a license for business use. The
facts also demonstrate that Arbogast had constructive notice of the terms and
conditions of the usage of the music because of the clear and visible browsewrap

agreement. Thus, Arbogast’s equitable estoppel defense fails as a matter of law.

IV. Conclusion

For the reasons set forth above, the Court OVERRULES Defendant’s Motion
for Summary Judgment or for Referral of Issues to Register of Copyrights, Doc.
#52, and SUSTAINS Plaintiff's Motion for Summary Judgment on Liability for
Copyright Infringement, Doc. #53.

This leaves for trial only the question of damages. The Court directs the
parties to file a joint Amended Rule 26(f) Report no later than October 23, 2019. A
conference call will be held on October 30, 2019, at 4:30 p.m. to set a trial date

and other deadlines.

cm
Case: 3:17-cv-00042-WHR Doc #: 68 Filed: 09/24/19 Page: 38 of 38 PAGEID #: 2375

Date: September 24, 2019 b Jeauct Gen,
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

38
